Name: Commission Implementing Decision (EU) 2019/599 of 11 April 2019 amending the Annex to Decision 2007/453/EC as regards the BSE status of the United Kingdom of Great Britain and Northern Ireland and its Crown Dependencies (notified under document C(2019) 2830) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: health;  agricultural policy;  agricultural activity;  European construction;  Europe
 Date Published: 2019-04-12

 12.4.2019 EN Official Journal of the European Union L 103/31 COMMISSION IMPLEMENTING DECISION (EU) 2019/599 of 11 April 2019 amending the Annex to Decision 2007/453/EC as regards the BSE status of the United Kingdom of Great Britain and Northern Ireland and its Crown Dependencies (notified under document C(2019) 2830) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (1), and in particular the third subparagraph of Article 5(2) thereof, Whereas: (1) On 29 March 2017, the United Kingdom submitted the notification of its intention to withdraw from the Union pursuant to Article 50 of the Treaty on European Union (TEU). On 22 March 2019, the European Council adopted Decision (EU) 2019/476 (2) extending the period under Article 50(3) TEU in agreement with the United Kingdom. In accordance with that Decision, in the event that the Withdrawal Agreement is not approved by the House of Commons by 29 March 2019 at the latest, the period provided for in Article 50(3) TEU is extended until 12 April 2019. As the Withdrawal Agreement has not been approved by 29 March 2019, Union law will cease to apply to and in the United Kingdom from 13 April 2019 (the withdrawal date). (2) Regulation (EC) No 999/2001 provides that Member States, third countries or regions thereof are to be classified according to their bovine spongiform encephalopathy (BSE) status into one of three categories: negligible BSE risk, controlled BSE risk and undetermined BSE risk. (3) The United Kingdom of Great Britain and Northern Ireland has submitted an application to the Commission for its BSE status to be determined, indicating it also covers its Crown Dependencies. That application was accompanied by the relevant information for that country and its Crown Dependencies on the criteria and potential risk factors provided for in Annex II to Regulation (EC) No 999/2001. (4) Scotland is currently classified into the negligible risk category but a new case of BSE has been confirmed in that region of the United Kingdom on 18 October 2018. Scotland therefore does not comply anymore with the requirements set out in Annex II to Regulation (EC) No 999/2001 as regards the negligible risk category. Scotland should therefore be classified into the controlled risk category. (5) Considering its BSE status, Northern Ireland can be considered as having negligible risk, while the rest of the United Kingdom of Great Britain and Northern Ireland and its Crown Dependencies can be considered as having controlled BSE risk. (6) Therefore, taking into account the specific information mentioned above and in order to avoid unnecessary disruption of trade from the withdrawal date, Northern Ireland should be included in the list of regions of third countries in point A of the Annex to Commission Decision 2007/453/EC (3) and the rest of the United Kingdom of Great Britain and Northern Ireland and its Crown Dependencies should be included in point B of that Annex in relation to the classification of countries or regions according to their BSE status. The Annex to that Decision should therefore be amended accordingly. (7) This Decision should apply from 13 April 2019. It should however not apply if Union law continues to apply to and in the United Kingdom of Great Britain and Northern Ireland on that date. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2007/453/EC is amended as set out in the Annex to this Decision. Article 2 This Decision shall apply from 13 April 2019. However, it shall not apply if Union law continues to apply to and in the United Kingdom of Great Britain and Northern Ireland on that date. Article 3 This Decision is addressed to the Member States. Done at Brussels, 11 April 2019. For the Commission Jyrki KATAINEN Vice-President (1) OJ L 147, 31.5.2001, p. 1. (2) European Council Decision (EU) 2019/476 taken in agreement with the United Kingdom of 22 March 2019 extending the period under Article 50(3)TEU (OJ L 80 I, 22.3.2019, p. 1). (3) Commission Decision 2007/453/EC of 29 June 2007 establishing the BSE status of Member States or third countries or regions thereof according to their BSE risk (OJ L 172, 30.6.2007, p. 84). ANNEX The Annex to Decision 2007/453/EC is replaced by the following: ANNEX LIST OF COUNTRIES OR REGIONS A. Countries or regions with a negligible BSE risk Member States  Belgium  Bulgaria  Czechia  Denmark  Germany  Estonia  Croatia  Italy  Cyprus  Latvia  Lithuania  Luxembourg  Hungary  Malta  Netherlands  Austria  Poland  Portugal  Romania  Slovenia  Slovakia  Spain  Finland  Sweden European Free Trade Association countries  Iceland  Liechtenstein  Norway  Switzerland Third countries  Argentina  Australia  Brazil  Chile  Colombia  Costa Rica  India  Israel  Japan  Namibia  New Zealand  Panama  Paraguay  Peru  Singapore  United States  Uruguay Regions of third countries  Northern Ireland B. Countries or regions with a controlled BSE risk Member States  Ireland  Greece  France Third countries  Canada  Guernsey  Isle of Man  Jersey  Mexico  Nicaragua  South Korea  Taiwan  United Kingdom with the exception of the region of Northern Ireland C. Countries or regions with an undetermined BSE risk  Countries or regions not listed in points A or B.